Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “a plurality of heaters”. However, claims 3 and 4 depend from claim 2, which also recites a heater such that it is not definite whether the heaters of claims 3 and 4 include and/or are related to the heater recited in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100321441 A1 to Aoki et al. (“Aoki”).
Aoki discloses:
Regarding claim 1: a detection unit (e.g., sensors 5) configured to detect generation of the film boiling (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 2:
a heater (e.g., heaters 3) configured to generate the film boiling (e.g., Fig. 2B and para 3 and 84-90), wherein 
the detection unit includes a sensor (e.g., sensors 5) located near the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 3, as best understood:
a substrate (e.g., substrate 21) including a plurality of the heaters (e.g., heaters 3, heat reservoir layer 22) (e.g., Fig. 2B and para 3 and 84-90), wherein 
the sensors are arranged at positions on the substrate corresponding to the plurality of the heaters, respectively (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 4, as best understood:
a substrate (e.g., substrate 21) including a plurality of the heaters (e.g., heaters 3, heat reservoir layer 22) (e.g., Fig. 2B and para 3 and 84-90), wherein 
the sensors are arranged at positions on the substrate between the plurality of the heaters (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 5: the sensor is arranged on the substrate on an opposite side of a side where the liquid is present relative to the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 6: the sensor is arranged at a position opposed to the heater while interposing the liquid in between (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 7: the detection unit detects generation of the film boiling by causing the sensor to detect a temperature attributed to heat generation by the heater (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 8: the detection unit detects generation of the film boiling by obtaining a singularity on a profile indicating temperatures at respective time points of the detection (e.g., Fig. 2B and para 3 and 84-90);
Regarding claim 12:
a control unit (e.g., control circuit 414) configured to derive information on energy at time of generation of the film boiling detected by the detection unit and to control energy to be inputted to the heater based on the information (e.g., Fig. 2B-3 and para 3 and 84-93), wherein 
the energy to be inputted to the heater is larger than the energy at the time of generation of the film boiling detected by the detection unit and smaller than 3 times of the energy at the time of generation of the film boiling (e.g., Fig. 2B-3 and para 3 and 84-93);
Regarding claim 13:
a control unit (e.g., control circuit 414) configured to drive information on energy at time of generation of the film boiling detected by the detection unit and to control energy to be inputted to the heater based on the information (e.g., Fig. 2B-3 and para 3 and 84-93), wherein 
the energy to be inputted to the heater is larger than the energy at the time of generation of the film boiling detected by the detection unit and smaller than 1.3 times of the energy at the time of generation of the film boiling (e.g., Fig. 2B-3 and para 3 and 84-93); and
Regarding claim 14:
detecting generation of the film boiling (e.g., a printing apparatus by causing film boiling in ink by an electrothermal transducer/heater 3 and temperature is detected by sensor 5) (e.g., Fig. 2B-3 and para 3 and 84-93); 

controlling energy to be inputted to the heater based on the information (e.g., control circuit 414 drives the heater under driving conditions given by CPU 400 and causes the printhead to perform discharge of the ink) (e.g., Fig. 2B-3 and para 3 and 84-93).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US 5734391 A to Tanaka et al. (“Tanaka”).
Aoki discloses substantially all of the features of the claimed invention as set forth above. Aoki does not explicitly disclose the detection unit detects generation of the film boiling by causing the sensor to detect a pressure (as recited in claim 9).
However, Tanaka discloses:
Regarding claim 9: the detection unit detects generation of the film boiling by causing the sensor to detect a pressure (e.g., pressure sensor 49) (e.g., Fig. 6 and col 13, ln 41-57);
Regarding claim 10: the detection unit detects the pressure by using a sound wave (e.g., Fig. 6 and col 13, ln 41-57); and
Regarding claim 11: the detection unit detects generation of the film boiling by obtaining a singularity on a profile indicating the pressures at respective time points detected with the sensor (e.g., Fig. 6 and col 13, ln 41-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Aoki as suggested and taught by Tanaka in order to provide a printing apparatus for performing a printing operation with employment of an ink jet printing head having a plurality of ink jet ports for ejecting a liquid in response to a pressure effect and a plurality of printing elements for producing energy utilized to eject the liquid wherein the control means may acquire correction information used to control the driving operations of the printing elements in response to the information about pressure detected by the pressure detecting means when the plurality of printing elements are sequentially driven.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.